Case 1:89-cv-00641-JTN-SJB ECF No. 51, PageID.149 Filed 03/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TABU LEE WRIGHT,

        Plaintiff,
                                                                  Case No. 1:89-cv-641
 v.
                                                                  HON. JANET T. NEFF
 RAYMOND TOOMBS, et al.,

        Defendants.
 ____________________________/


                                          ORDER

       This is a civil action. Plaintiff filed a Motion for Contempt of Court (ECF No. 47). The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

February 3, 2021, recommending that this Court deny the motion.              The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 50) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Contempt of Court (ECF No. 47) is

DENIED.



Dated: March 2, 2021                                        /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
